Matter of Merkt (2020 NY Slip Op 08157)





Matter of Merkt


2020 NY Slip Op 08157


Decided on December 31, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 31, 2020

PM-184-20

[*1]In the Matter of Dixon MacDonald Merkt Jr., an Attorney. (Attorney Registration No. 4399705.)

Calendar Date: December 28, 2020

Before: Garry, P.J., Lynch, Clark, Pritzker and Colangelo, JJ.


Dixon MacDonald Merkt Jr., Dallas, Texas, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Dixon MacDonald Merkt Jr. was admitted to practice by this Court in 2006 and lists a business address in Dallas, Texas with the Office of Court Administration. Merkt now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Merkt's application.
Upon reading Merkt's affidavit sworn to November 4, 2020 and filed November 13, 2020, and upon reading the December 8, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Merkt is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Lynch, Clark, Pritzker and Colangelo, JJ., concur.
ORDERED that Dixon MacDonald Merkt Jr.'s application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Dixon MacDonald Merkt Jr.'s name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Dixon MacDonald Merkt Jr. is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Merkt is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Dixon MacDonald Merkt Jr. shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.